Exhibit 10.12
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) by and among Robert A. Young
(“Executive”), Leap Wireless International, Inc., a Delaware corporation
(“Leap”), and Cricket Communications, Inc., a Delaware corporation (“Cricket”)
(individually, a “Party” and collectively, the “Parties”) is made and entered
into effective as of January 1, 2011 (the “Effective Date”). Leap and Cricket
are hereinafter collectively referred to as the “Companies.”
     WHEREAS, Cricket desires to employ Executive, and Executive desires to
accept employment with Cricket, on the terms and conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged by each Party hereto,
the Parties hereby agree as follows:
     1. Employment.
          a. Employment Period. Executive’s employment hereunder shall be for a
term commencing on January 1, 2011 (the “Effective Date”) and ending on
December 31, 2012 (the “Employment Period”). Notwithstanding anything to the
contrary in this Agreement, Executive’s employment with Cricket during the
Employment Period is at-will and may be terminated at any time, with or without
Cause (as defined below) or advance notice, by either Executive or Cricket,
subject to the provisions of Section 3 below.
          b. Position and Duties. During the Employment Period, Executive shall
serve as Executive Vice President — Field Operations of Cricket and shall
perform such employment duties as are usual and customary for such position. In
the performance of such duties, Executive shall report directly to, and be
subject to the direction of, Cricket’s Chief Executive Officer (“CEO”).
     2. Compensation and Benefits. Cricket shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 2.
          a. Base Salary. Cricket shall pay to Executive a base salary of Four
Hundred Twenty Five Thousand Dollars ($425,000) per year, payable in accordance
with Cricket’s usual pay practices. Executive’s base salary shall be subject to
annual merit-based consideration beginning in 2012; provided, however, that
there shall be no guarantee that any such consideration will result in an
increase in Executive’s base salary. Any future salary adjustments will be
determined by and at the sole discretion of Leap’s Board of Directors and/or its
Compensation Committee (the “Compensation Committee”) and will generally be
based on Executive’s performance, market-based compensation data and Cricket’s
ability to provide such increases.
          b. Annual Performance Bonus. Executive will be eligible to receive an
annual performance bonus for his performance to Cricket for 2011 and 2012, the
target amount of which shall be eighty percent (80%) of his then-current base
salary. The amount of any annual performance bonus will be determined by and at
the sole discretion of the Compensation

1



--------------------------------------------------------------------------------



 



Committee based on Cricket’s financial and operational performance and
Executive’s individual contributions.
          c. Benefits. Executive shall be entitled to participate in benefits
under Cricket’s benefit plans and arrangements, including, without limitation,
any employee benefit plan or arrangement generally made available in the future
by Cricket to its senior executives, subject to and on a basis consistent with,
the terms, conditions and overall administration of such plans and arrangements.
In addition to the paid time off accrual to which Executive would normally be
entitled under Cricket’s paid time off policy, Executive shall accrue one
(1) additional week of paid time off annually. Therefore, Executive’s annual
paid time off accrual for the Employment Period shall be four (4) weeks per
year. Cricket shall have the right to amend or delete any such benefit plan or
arrangement made available by Cricket to its senior executives and not otherwise
specifically provided for herein.
          d. Equity Compensation. Executive shall be eligible to participate in
any equity compensation plan generally available to Cricket’s senior executive
officers, to the extent approved by Leap’s Board of Directors and/or
Compensation Committee in their or its sole and absolute discretion. As soon as
practicable following the Effective Date, and subject to the approval of the
Compensation Committee, Executive will receive the following equity awards under
Leap’s 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, as
amended (the “2004 Plan”):
          (i) (A) options to purchase fifty thousand (50,000) shares of Leap
common stock and (B) fifty thousand (50,000) restricted shares of Leap common
stock, (collectively, the “First Equity Awards”), which will subject to a
four-year vesting schedule, with 25% of the options and restricted shares
vesting on December 31st of each of 2011, 2012, 2013 and 2014; and
          (ii) (A) options to purchase fifty thousand (50,000) shares of Leap
common stock and (B) fifty thousand (50,000) restricted shares of Leap common
stock, (collectively, the “Second Equity Awards,” and together with the First
Equity Awards, the “Equity Awards”), which will be subject to a four-year
vesting schedule, with 100% of the options and restricted shares vesting in full
on December 31, 2014.
The options shall have an exercise price per share equal to the current fair
market value per share of Leap’s common stock on the date the awards are
granted. The Equity Awards shall be subject to the terms and conditions of the
2004 Plan and the standard forms of award agreements pursuant to which such
awards will be granted.
     3. Termination of Employment.
          a. Expiration of Employment Period. At the expiration of the
Employment Period on December 31, 2012, Cricket shall pay promptly to Executive
his accrued, unpaid base salary through such date, and the Companies shall pay
all other amounts to which Executive is then entitled under any compensation or
benefit plan of the Companies in accordance with the terms and conditions of
such plans.
          b. Involuntary Termination Prior to Expiration of Employment Period.
In

2



--------------------------------------------------------------------------------



 



the event of an Involuntary Termination (as defined below) of Executive prior to
the expiration of the Employment Period, Executive shall be entitled to the
following:
          (i) Cricket shall pay promptly to Executive, following the date of the
Involuntary Termination, Executive’s accrued, unpaid base salary through the
date of the Involuntary Termination, and the Companies shall pay all other
amounts to which Executive is then entitled under any compensation or benefit
plan of the Companies in accordance with the terms and conditions of such plans.
          (ii) Cricket shall pay to Executive, following the date of the
Involuntary Termination and in accordance with Section 3(j), a lump sum
severance benefit in cash (the “Severance Payment”) in the amount of (A) the
lesser of (1) one and one-half (11/2) times Executive’s annual base salary (at
the rate in effect as of the date of the Involuntary Termination) or (2) the
base salary remaining to be paid to Executive for the remainder of the
Employment Period had Executive remained employed throughout such period, plus
(B) Executive’s annual target bonus for the year in which the date of the
Involuntary Termination occurs.
          (iii) For the period beginning on the date of the Involuntary
Termination through December 31, 2015 (the “Coverage Period”), Cricket shall
(A) for that portion of the Coverage Period during which Executive and his
eligible dependents are entitled to participate under Cricket’s group health
plans, including under Section 4980B(f) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”) and Sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”), pay for the
premiums for such coverage, and (B) for any portion of the Coverage Period in
which Executive and his eligible dependents are not eligible to participate
under Cricket’s group health plans (including following the expiration of
Executive’s eligibility for COBRA coverage), reimburse Executive for the monthly
premiums for continued healthcare coverage under an individual policy providing
comparable coverage to the Company’s group health plans and covering Executive
and his eligible dependents; provided, however, that if the Company determines,
in its sole discretion, that it cannot provide the foregoing benefits in a
manner that is exempt from Section 409A of the Code or that is otherwise
compliant with applicable law, Cricket shall, in lieu thereof, pay Executive an
amount equal to the monthly plan premium payment in effect immediately prior to
such determination, which payments shall be made in substantially equal monthly
installments over the remaining portion of the Coverage Period on the first day
of each calendar month and which shall be grossed-up to cover any applicable
taxes to Executive resulting from such payment by reference to standard U.S. and
applicable state tax rates and paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v). In no event shall the foregoing premium
reimbursements or net payments to Executive exceed $2,500 per month.
Notwithstanding the foregoing, Cricket’s obligation to reimburse or make
payments to Executive under this Section 3(b)(iii) shall terminate on the date
on which Executive becomes eligible for healthcare coverage with a subsequent
employer.
          (iv) (A) with respect to the First Equity Awards, all of Executive’s
unvested stock options and restricted shares underlying the First Equity Awards
shall

3



--------------------------------------------------------------------------------



 



vest and become exercisable as of the date of the Involuntary Termination; and
(B) with respect to the Second Equity Awards, if the date of the Involuntary
Termination occurs at any time during 2012, twenty-five percent (25%) of the
unvested stock options and restricted shares underlying the Second Equity Awards
shall vest as of the date of the Involuntary Termination.
          c. Other Terminations Prior to Expiration of Employment Period. In the
event of any termination of Executive’s employment for any reason other than an
Involuntary Termination prior to the expiration of the Employment Period
(including as a result of Executive’s death or disability or voluntary
resignation), (A) Cricket shall pay promptly to Executive, following the date of
the termination, Executive’s accrued, unpaid base salary through the date of the
termination, and the Companies shall pay all other amounts to which Executive is
then entitled under any compensation or benefit plan of the Companies in
accordance with the terms and conditions of such plans and (B) Executive shall
cease vesting in any unvested Equity Awards and the vested Equity Awards shall
be exercisable pursuant to the terms of the 2004 Plan and the award agreements
pursuant to which such awards were granted. Executive shall be entitled to no
further compensation or benefits under this Agreement following the termination
of the Employment Period pursuant to this Section 3(d).
          d. Definition of Cause. For purposes of this Agreement, “Cause” shall
mean any one or more of the following occurrences:
          (i) Executive’s material breach of any provision of the Employee
Confidentiality and Invention Assignment Agreement or any other agreement
between Executive and Cricket (or any parent or subsidiary of Cricket or any
successor thereof), after a written notice from Cricket is delivered to
Executive describing Executive’s breach and Executive is afforded a period of at
least thirty (30) days to correct the breach and fails to do so within such
period;
          (ii) Executive’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for (A) any felony,
or (B) other illegal conduct (other than minor traffic violations) that is
likely to inflict or has inflicted material injury on the business of Cricket
(or any parent or subsidiary of Cricket or any successor thereof);
          (iii) Executive’s commission of an act of fraud, embezzlement or
dishonesty, whether prior to or subsequent to the date hereof upon Cricket (or
any parent or subsidiary of Cricket or any successor thereof);
          (iv) Executive’s willful neglect of or willful failure to
substantially perform (A) Executive’s duties with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) or (B) the lawful and reasonable
directions of the Board of Directors of Cricket (or any parent or subsidiary of
Cricket or any successor thereof which employs Executive or for which Executive
serves as an officer) or of the individual to whom Executive reports (other than
any such neglect or failure occurring after Executive’s issuance of a notice of
termination for Good Reason), after a written notice from Cricket is delivered
to Executive describing Executive’s neglect or failure

4



--------------------------------------------------------------------------------



 



to perform and Executive is afforded a period of at least thirty (30) days to
correct the neglect or failure to perform and fails to do so within such period;
or
          (v) Executive’s gross misconduct affecting or material violation of
any duty of loyalty to Cricket (or any parent or subsidiary of Cricket or any
successor thereof).
          e. Definition of Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without Executive’s express written consent, the occurrence
of any of the following circumstances during the Employment Period:
          (i) a material diminution in Executive’s authority, duties or
responsibilities with Cricket (or any parent or subsidiary of Cricket or any
successor thereof), including, without limitation, the continuous assignment to
Executive of any duties materially inconsistent with Executive’s position with
Cricket (or any parent or subsidiary of Cricket or any successor thereof), or a
material negative change in the nature or status of Executive’s responsibilities
or the conditions of Executive’s employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof); provided, however, that
Executive’s transition from an employee to a consultant in accordance with the
terms of this Agreement following the expiration of the Employment Period shall
not constitute “Good Reason”;
          (ii) a material diminution in Executive’s annualized cash and benefits
compensation opportunity, which shall include Executive’s base compensation,
Executive’s annual target bonus opportunity and Executive’s aggregate employee
benefits, as in effect on the Effective Date as the same may be increased from
time to time thereafter; or
          (iii) any other action or inaction that constitutes a material breach
by Cricket (or any parent or subsidiary of Cricket or any successor thereof) of
its obligations to Executive under this Agreement.
Executive’s right to terminate employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) pursuant to this Section 3(e)
shall not be affected by Executive’s incapacity due to physical or mental
illness. Executive must provide written notice to Cricket of the occurrence of
any of the foregoing events or conditions without Executive’s written consent
within ninety (90) days of the initial occurrence of such event or condition.
Cricket (or any parent or subsidiary of Cricket or any successor thereof) shall
have a period of thirty (30) days to cure such event or condition after receipt
of written notice of such event or condition from Executive. Subject to
Section 3(f), Executive’s continued employment with Cricket (or any parent or
subsidiary of Cricket or any successor thereof) following any provision of
notice to Cricket as described above shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.
          f. Definition of Involuntary Termination. For purposes of this
Agreement, “Involuntary Termination” shall mean (i) Executive’s Separation from
Service (as defined

5



--------------------------------------------------------------------------------



 



below) prior to the expiration of the Employment Period by reason of a
termination of employment by Cricket other than for Cause, or (ii) Executive’s
Separation from Service prior to the expiration of the Employment Period by
reason of resignation of employment with Cricket for Good Reason. Executive’s
Separation from Service by reason of resignation from employment with Cricket
for Good Reason shall be treated as involuntary. Notwithstanding anything herein
to the contrary and subject to the requirements of Section 3(e), Executive’s
Separation from Service by reason of resignation from employment with Cricket
for Good Reason shall be an “Involuntary Termination” only if such Separation
from Service occurs within one (1) year following the initial existence of the
event or condition constituting Good Reason and prior to the expiration of the
Employment Period. Executive’s Separation from Service by reason of Executive’s
death or disability, voluntary resignation or as a result of the expiration of
the Employment Period, shall not constitute an Involuntary Termination.
          g. Definition of Separation from Service. For purposes of this
Agreement, “Separation from Service,” with respect to Executive means
Executive’s “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h).
          h. Definition of Date of Termination. For purposes of this Agreement,
“Date of Termination” shall mean the date of Executive’s Separation from
Service.
          i. General Release. In consideration of, and as a condition to
receiving, the severance benefits to be provided to Executive under
Sections 3(b)(ii), (iii) and (iv), Executive shall execute and deliver to the
Companies a “General Release” in substantially the form set forth on Attachment
A hereto on or after the date of the Involuntary Termination and not later than
twenty-one (21) days after the date of the Involuntary Termination (or, in the
event that the Involuntary Termination of Executive is in connection with an
exit incentive or other employment termination program offered to a group or
class of employees, not later than forty-five (45) days after the date of the
Involuntary Termination (or, if later, the date Executive is provided with the
information required in accordance with Section 3(f) of the General Release)).
In the event that Executive fails to execute and deliver to the Companies the
General Release in accordance with this Section 3(i) within fifty-five (55) days
following the Date of Termination, or Executive revokes the General Release in
accordance with the terms thereof, Executive shall not receive the severance
benefits set forth in Sections 3(b)(ii), (iii) and (iv).
          j. Timing of Severance Payment. Subject to Section 5(b), the severance
payment provided for in Section 3(b)(ii) shall be made not later than the tenth
(10th) day following the date on which the General Release by Executive becomes
irrevocable.
     4. Consulting Services.
          a. Consulting Period and Services.
          (i) Following the expiration of the Employment Period, Executive shall
provide consulting services to Cricket for the period commencing on January 1,
2013 and ending on December 31, 2015 (the “Consulting Period”). In the event
that the Employment Period terminates prior to December 31, 2012 for any reason,
there shall

6



--------------------------------------------------------------------------------



 



be no Consulting Period. The date on which the Consulting Period ends for any
reason is referred to herein as the “Consulting Period Termination Date.”
          (ii) During the Consulting Period, Executive shall be an independent
contractor of Cricket and not an employee and shall report to, and work on
projects directed by, the CEO. During the Consulting Period, Cricket shall give
Executive the opportunity to provide a minimum of five (5) days per month of
consulting services to Cricket (or such greater percentage of his business time
and effort as shall be mutually agreed upon between Executive and the CEO).
Executive agrees to perform the consulting services and any other obligations or
activities hereunder in accordance with (A) the terms of this Agreement, (B) all
applicable laws, and (C) all applicable Leap and Cricket policies and
procedures.
          b. Compensation During Consulting Period. During the Consulting
Period, Executive shall be eligible to receive the following compensation:
          (i) Cricket shall pay to Executive a consulting fee of $4,000 per day,
payable in cash monthly in arrears.
          (ii) Cricket shall (A) for that portion of the Consulting Period
during which Executive and his eligible dependents are entitled to participate
under Cricket’s group health plans under COBRA, pay for the premiums for such
coverage, and (B) for any portion of the Consulting Period in which Executive
and his eligible dependents are not eligible to participate under Cricket’s
group health plans (including following the expiration of Executive’s
eligibility for COBRA coverage), reimburse Executive for the monthly premiums
for continued healthcare coverage under an individual policy providing
comparable coverage to the Company’s group health plans and covering Executive
and his eligible dependents; provided, however, that if the Company determines,
in its sole discretion, that it cannot provide the foregoing benefits in a
manner that is exempt from Section 409A of the Code or that is otherwise
compliant with applicable law, Cricket shall, in lieu thereof, pay Executive an
amount equal to the monthly plan premium payment in effect immediately prior to
such determination, which payments shall be made in substantially equal monthly
installments over the remaining portion of the Consulting Period on the first
day of each calendar month and which shall be grossed-up to cover any applicable
taxes to Executive resulting from such payment by reference to standard U.S. and
applicable state tax rates and paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v). In no event shall the foregoing premium
reimbursements or net payments to Executive exceed $2,500 per month.
Notwithstanding the foregoing, Cricket’s obligation to reimburse or make
payments to Executive under this Section 4(b)(ii) shall terminate on the date on
which Executive becomes eligible for healthcare coverage with a subsequent
employer.
          (iii) All of Executive’s unexercised Equity Awards shall continue to
vest and be exercisable, if applicable, pursuant to the terms of the 2004 Plan
and the award agreements pursuant to which such awards were granted. There shall
be no break in service to Cricket as a result of Executive’s conversion from an
employee to a consultant for purposes of the Equity Awards.

7



--------------------------------------------------------------------------------



 



          c. Termination of Consulting Period. Cricket shall be entitled to
terminate the Consulting Period on thirty (30) days’ prior written notice to
Executive.
          (i) If the Consulting Period is terminated by Cricket without Cause,
Executive shall be entitled to receive the following from Cricket:
               (A) Cricket shall pay promptly to Executive, following the
Consulting Period Termination Date, Executive’s accrued, unpaid consulting fees
through the Consulting Period Termination Date.
               (B) For the period beginning on the Consulting Period Termination
Date through December 31, 2015 (the “Post-Consulting Coverage Period”), Cricket
shall (1) for that portion of the Post-Consulting Coverage Period during which
Executive and his eligible dependents are entitled to participate under
Cricket’s group health plans under COBRA, pay for the premiums for such
coverage, and (2) for any portion of the Post-Consulting Coverage Period in
which Executive and his eligible dependents are not eligible to participate
under Cricket’s group health plans (including following the expiration of
Executive’s eligibility for COBRA coverage), reimburse Executive for the monthly
premiums for continued healthcare coverage under an individual policy providing
comparable coverage to the Company’s group health plans and covering Executive
and his eligible dependents; provided, however, that if the Company determines,
in its sole discretion, that it cannot provide the foregoing benefits in a
manner that is exempt from Section 409A of the Code or that is otherwise
compliant with applicable law, Cricket shall, in lieu thereof, pay Executive an
amount equal to the monthly plan premium payment in effect immediately prior to
such determination, which payments shall be made in substantially equal monthly
installments over the remaining portion of the Post-Consulting Coverage Period
on the first day of each calendar month and which shall be grossed-up to cover
any applicable taxes to Executive resulting from such payment by reference to
standard U.S. and applicable state tax rates and paid in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v). In no event shall the foregoing
premium reimbursements or net payments to Executive exceed $2,500 per month.
Notwithstanding the foregoing, Cricket’s obligation to reimburse or make
payments to Executive under this Section 4(c)(i)(B) shall terminate on the date
on which Executive becomes eligible for healthcare coverage with a subsequent
employer.
               (C) (I) with respect to the First Equity Awards, all of
Executive’s unvested stock options and restricted shares underlying the First
Equity Awards shall vest and become exercisable as of the Consulting Period
Termination Date; and (II) with respect to the Second Equity Awards, (x) if the
Consulting Period Termination Date occurs at any time during 2013, fifty percent
(50%) of the unvested stock options and restricted shares underlying the Second
Equity Awards shall vest as of the Consulting Period Termination Date, and
(y) if the Consulting Period Termination Date occurs at any time during 2014
(prior to December 31, 2014), seventy five percent (75%) of the unvested stock
options and restricted shares underlying the Second Equity Awards shall vest as
of the Consulting Period Termination Date.

8



--------------------------------------------------------------------------------



 



          (ii) If the Consulting Period is terminated by Cricket for Cause or
Executive voluntarily ceases to perform his services under this Section 4 for
any reason, (A) Cricket shall pay promptly to Executive, following the
Consulting Period Termination Date, Executive’s accrued, unpaid consulting fees
through the Consulting Period Termination Date, and (B) Executive shall cease
vesting in any unvested Equity Awards and the vested Equity Awards shall be
exercisable pursuant to the terms of the 2004 Plan and the award agreements
pursuant to which such awards were granted. Executive shall be entitled to no
further compensation or benefits under this Agreement.
          d. General Release. In consideration of, and as a condition to
receiving, the benefits to be provided to Executive under Section 4(c),
Executive shall execute and deliver to the Companies the “General Release” set
forth on Attachment A hereto on or after the Consulting Period Termination Date
and not later than twenty-one (21) days after the Consulting Period Termination
Date (or, if required by law, not later than forty-five (45) days after the
Consulting Period Termination Date (or, if later, the date Executive is provided
with the information required in accordance with Section 3(f) of the General
Release, if required)). In the event that Executive fails to execute and deliver
to the Companies the General Release in accordance with this Section 4(d) within
fifty-five (55) days following the Consulting Period Termination Date, or
Executive revokes the General Release in accordance with the terms thereof,
Executive shall not receive the benefits set forth in Section 4(c).
          e. Noncompetition. In order to avoid any actual or perceived conflict
of interest during the Consulting Period, Executive agrees that he will not,
directly or indirectly, own, manage, operate, join, control, or participate in
the ownership, management, operation, or control of, or be involved as an
officer, director, employee, consultant, independent contractor, limited or
general partner, member, shareholder, joint venturer, advisor, or otherwise (the
“Specified Activities”) of any profit or nonprofit business or organization
which, to the knowledge of Executive (A) provides goods or services within the
field of wireless telecommunications, or (B) holds or proposes to hold or invest
in debt or equity securities of the Companies or that offers investment,
strategic, proxy or other advisory services to any such holder or proposed
holder or investor in debt or equity securities of the Companies; provided, that
nothing in this Section 4(e) shall be construed to prohibit Executive from
owning not in excess of 2% of the outstanding equity securities of any
publicly-traded entity. In the event that Executive desires to pursue any of the
Specified Activities with respect to any business or organization described in
subsections (A) or (B) above, Executive shall provide notice to the CEO
regarding the proposed nature and scope of such services or activities and may
request a waiver from the provisions of this Section 4(e), which such waiver
request may be approved or denied by the CEO in his sole and absolute
discretion. In the event that Executive desires to pursue any of the Specified
Activities with respect to any business or organization other than as described
in subsections (A) or (B) above, Executive shall provide notice to the CEO
regarding the proposed nature and scope of such services or activities.
     5. Code Section 409A.
          a. Short-Term Deferral Exemption. This Agreement is not intended to
provide for any deferral of compensation subject to Section 409A of the Code
and, accordingly, the Severance Payment payable under Section 3(b)(ii) shall be
paid not later than the later of:

9



--------------------------------------------------------------------------------



 



(i) the fifteenth (15th) day of the third (3rd) month following Executive’s
first taxable year in which such severance payment is no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
(3rd) month following first taxable year of the Companies in which such
severance payment is no longer subject to substantial risk of forfeiture, as
determined in accordance with Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder.
          b. Delayed Distribution under Section 409A of the Code.
Notwithstanding anything to the contrary in this Agreement, if Executive is a
Specified Employee on the date of Executive’s Involuntary Termination, to the
extent that the payments or benefits under this Agreement are subject to
Section 409A of the Code and the delayed payment or distribution of all or any
portion of such amounts to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion shall be paid or
distributed to Executive during the thirty (30) day period commencing on the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Executive’s Separation from Service or (ii) the date of Executive’s death.
Upon the expiration of the applicable six (6) month period under
Section 409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to this
Section 5(b) shall be paid in a lump sum payment to Executive. Any remaining
payments due under the Agreement shall be paid as otherwise provided herein.
          c. Reimbursements. To the extent that any payments or reimbursements
provided to Executive under this Agreement are deemed to constitute compensation
to Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would
apply, such amounts shall be paid or reimbursed reasonably promptly, but not
later than December 31 of the year following the year in which the expense was
incurred. The amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and Executive’s right to such payments
or reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
          d. Definition of Service Provider. For purposes of this Agreement,
“Service Provider” means Executive or any other “service provider,” as defined
in Treasury Regulation Section 1.409A-1(f).
          e. Definition of Service Recipient. For purposes of this Agreement,
“Service Recipient,” with respect to Executive, means Cricket and all persons
considered part of the “service recipient,” as defined in Treasury
Regulation Section 1.409A-1(g), as determined from time to time. As provided in
Treasury Regulation Section 1.409A-1(g), the “Service Recipient” shall mean the
person for whom the services are performed and with respect to whom the legally
binding right to compensation arises, and all persons with whom such person
would be considered a single employer under Section 414(b) or 414(c) of the
Code.
          f. Definition of Specified Employee. For purposes of this Agreement,
“Specified Employee” means a Service Provider who, as of the date of the Service
Provider’s “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h), is a “Key

10



--------------------------------------------------------------------------------



 



Employee” of the Service Recipient any stock of which is publicly traded on an
established securities market or otherwise. For purposes of this definition, a
Service Provider is a “Key Employee” if the Service Provider meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in
accordance with the Treasury Regulations thereunder and disregarding
Section 416(i)(5) of the Code) at any time during the Testing Year. If a Service
Provider is a “Key Employee” (as defined above) as of a Specified Employee
Identification Date, the Service Provider shall be treated as “Key Employee” for
the entire twelve (12) month period beginning on the Specified Employee
Effective Date. For purposes of this definition, a Service Provider’s
compensation for a Testing Year shall mean such Service Provider’s compensation,
as determined under Treasury Regulation Section 1.415(c)-2(d)(4), from the
Service Recipient for such Testing Year. The “Specified Employees” shall be
determined in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i).
          g. Definition of Specified Employee Effective Date. For purposes of
this Agreement, “Specified Employee Effective Date” means the first day of the
fourth (4th) month following the Specified Employee Identification Date. The
Specified Employee Effective Date may be changed by Cricket, in its discretion,
in accordance with Treasury Regulation Section 1.409A-1(i)(4).
          h. Definition of Specified Employee Identification Date. For purposes
of this Agreement, “Specified Employee Identification Date,” for purposes of
Treasury Regulation Section 1.409A-1(i)(3), means December 31. The “Specified
Employee Identification Date” shall apply to all “nonqualified deferred
compensation plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of
the Service Recipient and all affected Service Providers. The “Specified
Employee Identification Date” may be changed by Cricket, in its discretion, in
accordance with Treasury Regulation Section 1.409A-1(i)(3).
          i. Definition of Testing Year. For purposes of this Agreement,
“Testing Year” means the twelve (12) month period ending on the Specified
Employee Identification Date, as determined from time to time.
     6. Successors; Binding Agreement. This Agreement shall inure to the benefit
of and shall be binding upon the Companies and their respective successors and
assigns, including any purchaser of all or substantially all of their respective
assets, and shall be binding upon Executive’s assigns, executors,
administrators, beneficiaries, or their legal representatives. The Companies
will require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the
Companies expressly to assume and to agree to perform this Agreement in the same
manner and to the same extent that the Companies would be required to perform it
if no such succession had taken place; provided, however, that no such
assumption shall relieve the Companies of their obligations hereunder. The
Companies’ failure to do so shall be considered a material breach of this
Agreement. As used in this Agreement, the “Companies” shall mean the Companies
as hereinbefore defined and any successor to its business and/or assets as
aforesaid.
     7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return

11



--------------------------------------------------------------------------------



 



receipt requested, postage prepaid, addressed to the last known mailing address
of the respective Party, provided that all notices to Cricket shall be directed
to the attention of the Secretary of Cricket, and all notices to Leap shall be
directed to the attention of the Secretary of Leap, or to such other address as
any Party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.
     8. Confidentiality and Non-Solicitation Covenants. In consideration of the
provisions of Section 3 and 4 of this Agreement, and in order to protect the
goodwill of the Companies, Executive hereby agrees to the following covenants.
          a. Confidentiality. During (i) a period of three (3) years commencing
on the date that Executive’s employment with Cricket terminates for any reason
without the occurrence of a subsequent Consulting Period or (ii) any Consulting
Period and for a period of three (3) years thereafter commencing on the
Consulting Period Termination Date, Executive shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below). Executive agrees that, upon termination of Executive’s
service to Cricket, all Confidential Information in Executive’s possession that
is in writing or other tangible form (together with all copies or duplicates
thereof, including computer files) shall be returned to Cricket and shall not be
retained by Executive or furnished to any third party, in any form except as
provided herein; provided, however, that Executive shall not be obligated to
treat as confidential, or return to Cricket copies of any Confidential
Information that (i) was publicly known at the time of disclosure to Executive,
(ii) becomes publicly known or available thereafter other than by any means in
violation of this Agreement or any other duty owed to the Companies or any of
their respective affiliates by any person or entity, or (iii) is lawfully
disclosed to Executive by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to Executive or known by
Executive as a consequence of or through Executive’s relationship with Cricket,
about the customers, employees, business methods, technical operations, public
relations methods, organization, procedures or finances, including, without
limitation, information of or relating to customer lists, of the Companies and
their respective affiliates.
          b. Non-Solicitation. During (i) a period of three (3) years commencing
on the date that Executive’s employment with Cricket terminates for any reason
without the occurrence of a subsequent Consulting Period or (ii) any Consulting
Period and for a period of three (3) years thereafter commencing on the
Consulting Period Termination Date, Executive shall not, either on Executive’s
own account or jointly with or as a manager, agent, officer, employee,
consultant, partner, joint venture, owner or shareholder or otherwise on behalf
of any other person, firm or corporation, directly or indirectly solicit or
attempt to solicit away from the Companies or any of their respective
affiliates, any of their officers or employees or offer employment to any person
who, on or during the six (6) months immediately preceding the date of such
solicitation or offer, is or was an officer or employee of the Companies or any
of their respective affiliates; provided, however, that a general advertisement
to which an employee of the Companies or any of their respective affiliates,
responds shall in no event be deemed to result in a breach of this Section 8(b).

12



--------------------------------------------------------------------------------



 



          c. Breach of Covenants. In the event that Executive breaches any of
the provisions of this Section 8, or threatens to do so, in addition to and
without limiting or waiving any other remedies available to the Companies in law
or in equity, the Companies shall be entitled to immediate injunctive relief in
any court having the capacity to grant such relief, to restrain such breach or
threatened breach and to enforce this Section 8. Executive acknowledges that it
is impossible to measure in money the damages that the Companies will sustain in
the event that Executive breaches or threatens to breach this Section 8 and, in
the event that the Companies institute any action or proceeding to enforce this
Section 8 seeking injunctive relief, Executive hereby waives and agrees not to
assert or use as a defense a claim or defense that the Companies have an
adequate remedy at law. Also, in addition to any other remedies available to the
Companies in law or in equity, in the event that Executive breaches the
provisions of this Section 8 in any material respect, Executive shall forfeit
Executive’s right to further benefits under Sections 3 or 4 and Executive shall
be obligated to repay to Cricket the benefits that Executive has received under
Sections 3 or 4. If a court or arbitrator shall hold that the duration, scope or
area restriction or other provision of this Section 8 is unreasonable under the
circumstances now or then existing, the Parties hereto agree that the maximum
duration, scope or area restriction reasonable under the circumstances shall be
substituted for the stated duration, scope or area restriction.
     9. Cooperation with the Company. Executive agrees to cooperate fully with
the Companies and their counsel with respect to any reasonable request from the
Companies for assistance with respect to any matter (including litigation,
investigation, government proceedings and general claims) which relates to
matters with which Executive was involved during the term of his employment or
the Consulting Period, subject to reimbursement of reasonable out-of-pocket
travel costs and expenses. Such cooperation may include appearing from time to
time at the offices of the Companies or the Companies’ counsel, or
telephonically, for conferences and interviews and providing testimony in
depositions, court proceedings and administrative hearings as necessary for the
Companies to defend claims, and in general providing the Companies and their
counsel with the full benefit of Executive’s knowledge with respect to any such
matter. Executive agrees to render such cooperation in a timely fashion and at
such times as may be mutually agreeable to the parties concerned.
     10. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer of Cricket and Leap as may be
specifically designated thereby. No waiver by any Party hereto at any time of
any breach by any other Party hereto of or compliance with, any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any Party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. All references to sections of any federal, state or local law shall
be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law. The Section headings contained in
this Agreement are for convenience only, and shall not affect the interpretation
of this Agreement.

13



--------------------------------------------------------------------------------



 



     11. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     12. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     13. Venue. Except as set forth in Section 14, the parties expressly agree
that the only proper venue for any action, lawsuit or administrative proceeding
to interpret or enforce this Agreement, relating to this Agreement and/or
arising out of a breach of this Agreement shall be in the City and County of San
Diego, California and the parties, on behalf of themselves and their officers,
directors, principals, managing agents, insurers, attorneys and personal
representatives irrevocably submit to the personal jurisdiction of such state or
federal court or forum in respect of any such action, lawsuit or proceeding for
purposes of service of process, discovery proceedings and trial. The parties
waive any objection that they may now have or hereafter have to venue in a court
or forum in the City and County of San Diego.
     14. Agreement to Arbitrate. Except as set forth in Section 8(c), any
dispute, claim or controversy based on, arising out of or relating to
Executive’s employment or this Agreement shall be settled by final and binding
arbitration in San Diego County, California, before a single neutral arbitrator
in accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association (“AAA”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; provided that Cricket shall pay to Executive all reasonable
arbitration expenses and legal fees incurred by Executive if Executive prevails
in enforcing or obtaining his rights or benefits provided by this Agreement.
Such payments shall be made within five (5) days after Executive’s request for
payment accompanied with evidence of fees and expenses incurred as Cricket may
reasonably request. Other costs of the arbitration, including the cost of any
record or transcripts of the arbitration, AAA’s administrative fees, the fee of
the arbitrator, and all other fees and costs, shall be borne by the Companies.
Except as set forth in Section 8(c), this Section 14 is intended to be the
exclusive method for resolving any and all claims by the parties against each
other for payment of damages under this Agreement or relating to Executive’s
employment; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the parties’ right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction
pursuant to California Code of Civil Procedure § 1281.8 or any similar statute
of an applicable jurisdiction. Seeking any such relief shall not be deemed to be
a waiver of such party’s right to compel arbitration. Both Executive and the
Companies expressly waive their right to a jury trial.
     15. Entire Agreement. Together with the award agreements that will govern
the terms of the Equity Awards, this Agreement sets forth the entire agreement
of the Parties hereto in respect of the subject matter contained herein
(including without limitation, with regard to

14



--------------------------------------------------------------------------------



 



the terms of Executive’s employment and consultancy and any payments to be made
by the Companies to Executive upon any terminations thereof) and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, including, without limitation, that
certain offer letter between Executive and the Companies dated January 4, 2011.
     16. Taxes. To the extent any taxes may be payable by Executive for the
benefits provided to him by this Agreement beyond those withheld by Cricket,
Executive agrees to pay them himself and (if applicable) to indemnify and hold
the Companies harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments. During the Consulting Period, Executive shall be solely responsible
for taxes required to be paid with respect to his performance of services and
the receipt of consideration under this Agreement, including, without
limitation, United States federal, state and local income taxes, payroll taxes,
social security, unemployment or disability insurance, or similar items.
     17. RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE
RIGHT, AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW,
EXECUTIVE ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT AND HAS EITHER CONSULTED
WITH A LAWYER OR DETERMINED NOT TO DO SO.
(Signature Page Follows)

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have signed their names as of the day and
year first above written.

          LEAP WIRELESS INTERNATIONAL, INC.
      By:   /s/ Leonard C. Stephens         Name:   Leonard C. Stephens       
Title:   Senior Vice President Human Resources        CRICKET COMMUNICATIONS,
INC.
      By:   /s/ Leonard C. Stephens         Name:   Leonard C. Stephens       
Title:   Senior Vice President Human Resources        EXECUTIVE
      By:   /s/ Robert A. Young         Robert A. Young             

16



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
GENERAL RELEASE
          1. General Release of Claims. In consideration of the benefits under
Section 3 or Section 4(c)(i) (as applicable) of the Employment Agreement (the
“Agreement”), effective as of January 1, 2011, by and among Leap Wireless
International, Inc. (“Leap”), Cricket Communications, Inc. (“Cricket”)
(collectively, the “Companies”) and Robert A. Young (“Executive”), Executive
does hereby for himself and his spouse, beneficiaries, heirs, successors and
assigns, release, acquit and forever discharge the Companies and their
respective stockholders, officers, directors, managers, employees,
representatives, related entities, successors and assigns, and all persons
acting by, through or in concert with them (the “Releasees”) of and from any and
all claims, actions, charges, complaints, causes of action, rights, demands,
debts, damages, or accountings of whatever nature, except for criminal activity,
known or unknown, which Executive may have against the Releasees based on any
actions or events which occurred prior to the date of this General Release,
including, but not limited to, those related to, or arising from, Executive’s
employment with the Companies, or the termination thereof, any claims under
Title VII of the Civil Rights Act of 1964, the Federal Age Discrimination and
Employment Act and the California Fair Employment and Housing Act, but excluding
claims under the Agreement (collectively, “Claims”). This General Release shall
not, however, constitute a waiver of any of Executive’s rights: (i) under the
Agreement; (ii) to exercise any outstanding stock option previously granted to
Executive to the extent permitted under the terms the individual award agreement
pursuant to which such award was granted; (iii) under the terms of any employee
benefit plan of the Companies in which Executive is a participant; or (iv) to
indemnification, including any such right under the Companies’ Bylaws, the
General Corporate Law of the State of Delaware or any indemnification agreement
by and between Executive and Leap.
          2. Release of Unknown Claims. In addition, Executive expressly waives
all rights under Section 1542 of the Civil Code of the State of California,
which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
          3. Older Worker’s Benefit Protection Act. Executive agrees and
expressly acknowledges that this General Release includes a waiver and release
of all claims which Executive has or may have under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this General Release:
          a. That the Agreement and this General Release are written in a manner
calculated to be understood by Executive.
          b. The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.

A-1



--------------------------------------------------------------------------------



 



          c. The Agreement provides for consideration in addition to anything of
value to which Executive is already entitled.
          d. Executive is advised to consult an attorney before signing this
General Release.
          e. Executive is afforded twenty-one (21) days (or, in the event that
the Involuntary Termination of Executive is in connection with an exit incentive
or other employment termination program, forty-five (45) days) after Executive
is provided with this General Release to decide whether or not to sign this
General Release. If Executive executes this General Release prior to the
expiration of such period, Executive does so voluntarily and after having had
the opportunity to consult with an attorney.
          f. In the event that the Involuntary Termination of Executive’s
employment is in connection with an exit incentive or other employment
termination program, Executive is provided with written information, calculated
to be understood by the average individual eligible to participate, as to:
          (i) any class, unit, or group of individuals covered by such program,
any eligibility factors for such program, and any time limits applicable to such
programs; and
          (ii) the job titles and ages of all individuals eligible or selected
for the program, and the ages of all individuals in the same job classification
or organizational unit who are not eligible or not selected for the program.
          g. Executive will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Executive will not receive the benefits described in Section 3 or
Section 4(c)(i) (as applicable) of the Agreement.
          h. If Executive wishes to revoke the General Release, Executive shall
deliver written notice stating his intent to revoke this General Release to
Cricket’s President on or before the seventh (7th) day after the date hereof.
          4. No Assignment of Claims. Executive represents and warrants to the
Releasees that there has been no assignment or other transfer of any interest in
any Claim which Executive may have against the Releasees, or any of them, and
Executive agrees to indemnify and hold the Releasees harmless from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting any such assignment or transfer of
any rights or Claims under any such assignment or transfer from such party.
          5. No Suits or Actions. Executive agrees that if he or she hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Releasees any of the Claims released hereunder, then
he or she will pay to the Releasees against whom such suit or Claim is asserted,
in addition to any other damages caused thereby, all attorneys’

A-2



--------------------------------------------------------------------------------



 



fees incurred by such Releasees in defending or otherwise responding to said
suit or Claim.
          6. No Admission. Executive further understands and agrees that neither
the payment of money nor the execution of this General Release shall constitute
or be construed as an admission of any liability whatsoever by the Releasees.

            EXECUTIVE
            Robert A. Young        Date:    

A-3